PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/084,451
Filing Date: 12 Sep 2018
Appellant(s): DONATO et al.



__________________
Ashley M. Cowie, Ph.D.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 23, 2021

Appellant Claims
The scope and contents of Appellant’s claims were discussed previously in the prosecution of this case, are Summarized on page 5 of the Appeal Brief and listed verbatim, starting on page 12 of the Appeal Brief .
Claims 1-3, 6-8, 11-16 are presently under appeal.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/24/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Because the examiner is maintaining the same grounds of rejection, the text and substance of the obviousness rejection of the non-final rejection dated 12/24/2020 is incorporated here in the examiner’s answer to the Appeal Brief.

 (2) Response to Argument
Appellant’s arguments starting at page 6 of the Appeal Brief, can be summarized as follows, that the prima facie case of obviousness of claim 1 cannot be established because Parischa, Kakkis and Matucci-Cerinic fail to disclose or suggest each and every element, see page 10 of the Appeal Brief. 
	Appellant appears to argue that the rejection is improper because of the mechanism and specificity of the claimed disease and/or patient population.  Namely, 
	These arguments are not persuasive because Appellant’s treatment of vascular dysfunction is merely an observational result of administering the claimed compound to patients who suffer systemic sclerosis, and the fact that those of ordinary skill in the art would understand the benefits of THB treatment to patients suffering systemic sclerosis from the reading of Pasricha.  This is because Appellant’s claim is primarily directed to three limitations: 1) patients suffering systemic sclerosis; 2) the administration of THB; and 3) a dose of THB that ranges 1 to 15 mg/kg, and each of these is made obvious by the prior art.  The “discovery” of vascular changes is only an observation of what was already known to be obvious in the art. 
	By way of background, since the development of systemic sclerosis is multifaceted, there are many different types of scleroderma (i.e., systemic sclerosis). In some people, scleroderma affects only the skin. But in many people, scleroderma also harms structures beyond the skin, such as blood vessels, internal organs and the digestive tract.  Signs and symptoms vary, depending on which type of scleroderma you have.  Described as an autoimmune collagen vascular disease, the most striking feature of scleroderma may be a systemic vasculopathy.  This vasculopathy includes characteristic non-inflammatory macrovascular and microvascular changes with dramatic and possibly occlusive formation of a thickened neointima. 
	First, it is clear to one of ordinary skill in the art that Pasricha teaches the claimed patient population (systemic sclerosis/scleroderma) and the claimed active agent (TB4).  The allegation made by Appellant that Pasricha only really teaches a “gut disorder, specifically diabetic gastroparesis, wherein the method comprises administering an effective amount of BH4 or a drug that results in increased BH4” is misplaced.  Instead, Pasricha goes to significant length to demonstrate that many aspects related to gastric emptying, and one of ordinary skill in the art would understand each of the biochemical components with proper perspective.  For example, Pasricha clearly states in the Abstract of the disclosure that “[t]he use of tetrahydrobiopterin and its derivatives and sex steroid hormones as disclosed herein provides a novel strategy for therapeutic intervention of diabetic gastroparesis and any other gut-related diseases,” and the first statement in the Background of the Invention that 
“[t]he present invention relates to the fields of pharmacology and treatment of diseases, particularly gastrointestinal dysfunction. More specifically, the present invention discloses in one aspect the acceleration of gastric emptying by tetrahydrobiopterin (BH4) and derivatives thereof.” Pasricha, para 0004


“Specifically, the gastroparesis may be caused due to diabetes, adrenal or thyroid gland dysfunctions, scars or fibrous tissue from ulcers or tumors, drugs that weaken the stomach, previous stomach surgery, anorexia, bulimia, neurologic or brain disorders, lupus erythematosus or scleroderma.”

Pasricha, para. 0052 (emphasis added).

	Pasricha concludes with a summary statement about the biochemical components that affect gastric emptying that BH4, or TBH, may be impaired.  See Pasricha, para. 0114. However, the chemical compound sepiapterin, the compound that is naturally converted (Pasricha, para. 0112) into the claimed TBH with the body, accelerates gastric emptying.  See Pasricha, para. 0114. The portions of Pasricha cited by Appellant are again, misplaced, and not properly characterized as understood by those of ordinary skill in the art. 
	Therefore, those of ordinary skill in the art would in fact understand that the teachings of Pasricha are directed to treating disease where a patient suffers gastroparesis as a result of systemic sclerosis/scleroderma.  Appellant’s claims, although only requiring the patient to have systemic sclerosis, still read on patients that also have gastroparesis.  
	Pasricha is in fact aware of the effects of TBH on vascular relaxation:

“There is considerable evidence supporting an important role for impairment in the tetrahydrobiopterin biosynthetic pathway in mediating dysfunction of NOS isoforms such as eNOS both in vivo and in vitro. DAHP, a GTPCH1 inhibitor reduces the sensitivity to acetylcholine (endothelium-dependent)-induced vascular relaxation (mediated by NO) in normal mice and this inhibitory effect 

Pasricha, para. 12.

This is further supported by the understanding that those in the art have for the complicated etiology of systemic sclerosis and its symptoms.  For example, see where Matucci-Cerinic provides perspective on the vascular disorder effects of systemic sclerosis and how it affects the GI and other organs:
Systemic vascular disease
The vascular disease of SSc is not limited to the microcirculation of the skin but also is seen in other targeted organs including the heart, lungs, kidneys, and GI tract. In fact, macrovascular disease of the peripheral circulation occurs in conjunction with the more distal small vessel pathology. Clinical and pathologic evidence strongly supports the concept that the primary insult in targeted organs of SSc patients is directed at blood vessels, and this insult results in tissue ischemia, fibrosis and ultimately major organ malfunction. 

Matucci-Cerinic, paragraph bridging pages 1954 and 1955.

	As such, the treatment of the vascular dysfunction is merely a result of one the effects of TBH, as is gastric emptying, which is the primary cause of relief for the patient.  Further, even had Pasricha not recognized the degree to which TBH affects vascular relaxation, the fact that there is a reason to treat the same patient population (scleroderma patients) who suffer gastroparesis with TBH was already known.  Appellant’s claims do not exclude patients with gastroparesis.

	Contrary to Appellant’s arguments about the analogs, instead of the TBH compound, Kakkis et al., teaches the use of TBH and its analogs for a number of diseases and disorders, that are in line with the claimed range for treating vascular dysfunction:

“While individual needs vary, determination of optimal ranges of effective amounts of the analog is within the skill of the art. For administration to a human in the curative or prophylactic treatment of the conditions and disorders identified herein, for example, typical dosages of the analogs of the present invention can be about 0.1 milligrams of active moiety per kilogram body weight per day (mg/kg) to about 40 mg/kg, for example at least 0.2 mg/kg, at least 0.3 mg/kg, at least 0.4 mg/kg, or at least 0.5 mg/kg, and preferably 30 mg/kg or less or 20 mg/kg or less, which can about 2.5 mg/day (0.5 mg/kg.times.5 kg) to about 2000 mg/day (20 mg/kg.times.100 kg), for example. Such doses may be administered in a single dose or it may be divided into multiple doses. In exemplary embodiments, the daily dose may be 0.5 mg/kg, 1 mg/kg, 2 mg/kg, 3 mg/kg, 4 mg/kg, 5 mg/kg, 6 mg/kg, 7 mg/kg, 8 mg/kg, 9 mg/kg, 10 mg/kg, 11 mg/kg, 12 mg/kg, 13 mg/kg, 14 mg/kg, 15 mg/kg, 16 mg/kg, 17 mg/kg, 18 mg/kg, 19 mg/kg, or 20 mg/kg, or any fractions thereof.”

See Kakkis et al., para. 0118.  

This includes TBH and TBH analogs, not just the analogs.






Respectfully submitted,
/WILLIAM Y LEE/Examiner, Art Unit 1629  
                                                                                                                                                                                                      Conferees:
/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629  

                                                                                                                                                                                                      /JOSEPH K MCKANE/
Supervisory Patent Examiner, Art Unit 1626


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.